

Exhibit 10.3(i)
PENN NATIONAL GAMING, INC.

RESTRICTED STOCK AWARD AGREEMENT
Penn National Gaming, Inc. (the “Company”) has granted to you an Award of
Restricted Stock (“Award”) pursuant to the Penn National Gaming, Inc. 2018 Long
Term Incentive Compensation Plan, as follows:
Grantee:
__________________________
Date of Grant:
__________________________
Total Shares of Restricted Stock:
__________________________
Vesting Dates and Number of Shares of Restricted Stock Vesting:
__________________________
 
The Award may be subject to performance conditions as determined by the
Compensation Committee or its delegee from time to time and as communicated to
you.
Expiration Date:
__________________________

This Award is subject to the terms and conditions of the Penn National Gaming,
Inc. 2018 Long Term Incentive Compensation Plan, as amended from time to time
(the “Plan”), which is available upon request, and any rules and regulations
established by the Compensation Committee of the Board of Directors of the
Company (the “Committee”). Words used herein with initial capitalized letters
that are not defined in this Award are defined in the Plan.
The terms provided herein are applicable to this Award. Different terms may
apply to any prior or future awards under the Plan. To the extent that there is
a conflict between the terms of this Award and the Plan, the terms of the Plan
shall govern.
I.
ACCEPTANCE OF AWARD

This Award constitutes an agreement between you and the Company. You have
reviewed all of the provisions of the Plan and this Award. By electronically
accepting this Award according to the instructions provided by the Company’s
designated broker, you agree that this electronic contract contains your
electronic signature, which you have executed with the intent to sign this
Award, and that this Award is granted under and governed by the terms and
conditions of the Plan, this Award, and the applicable provisions (if any)
contained in a written employment agreement between the Company or an Affiliate
and you. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee on questions relating to the Plan,
this Award, and, solely in so far as they relate to this Award, the applicable
provisions (if any) contained in a written employment agreement between the
Company or an Affiliate and you.
II.
VESTING

This Award is subject to forfeiture until lapse of such forfeiture restrictions
as set forth above. The lapse of such forfeiture restrictions means that the
Common Stock subject to the Award shall vest and, thereafter, be fully
transferable by you, subject to compliance with Sections VIII and X of this
Award. Until the lapse of such forfeiture restrictions you may not sell,
transfer, pledge or otherwise dispose of the shares of Common Stock subject to
this Award.
In addition, the forfeiture restrictions on this Award shall lapse in their
entirety as of the occurrence of any of the following events:
A.Your service as an Employee or Director of the Company or Subsidiary, as
applicable, terminates because of your death or Disability; or
B.A Change of Control (as defined in the Plan) occurs.
There are no additional events or occurrences that shall lead to lapse of any
forfeiture restrictions on this Award.








--------------------------------------------------------------------------------




III.
FORFEITURE

If your service as an Employee or Director of the Company or Subsidiary, as
applicable, terminates for any reason (except as otherwise provided for in the
Plan or Section II of this Award), then all of the Restricted Stock that remains
subject to forfeiture restrictions at such time shall be cancelled and
forfeited. This means that the Restricted Stock will immediately revert to the
Company. You will receive no payment for shares of Restricted Stock that are
forfeited.
IV.
LEAVES OF ABSENCE

For purposes of this Award, your service as an Employee or Director, as
applicable, does not terminate when you go on a leave of absence recognized
under the Plan. Your service will terminate when the leave of absence ends,
however, unless you immediately return to active service in the applicable
capacity.
V.
PAYMENT FOR SHARES

There is no exercise price or other payment required from you in exchange for
this Award.
VI.
STOCK CERTIFICATES

The Restricted Stock, or any part thereof, may be represented by certificates or
may be notated in the form of uncertificated shares. The rights and obligations
of the holder of shares represented by a certificate and the rights and
obligations of the holder of uncertificated shares of the same class and series
shall be identical. Until vested and issued, shares underlying this Award will
be held for you by the Company. After the lapse of any applicable forfeiture
restrictions, the shares of Common Stock will be released to you in the form of
a stock certificate or uncertificated shares.
VII.
SHAREHOLDER RIGHTS

You may vote your Restricted Stock and you will receive any dividends paid with
respect to your Restricted Stock even before the lapse of forfeiture
restrictions. Dividends with respect to your Restricted Stock will be paid on
the same date or dates that dividends are payable on the Common Stock to Company
shareholders generally.
VIII.
RESTRICTIONS ON RESALE

You may not sell any shares of Common Stock free from the forfeiture
restrictions of this Award at a time when applicable laws or Company policies
would prohibit a sale. This restriction will apply as long as you are an
Employee or Director, as applicable.
IX.
TRANSFERABILITY

The Restricted Stock subject to this Award may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or otherwise
encumbered except in accordance with Section 12.8 of the Plan. Any attempt at
such disposition shall be void.
X.
WITHHOLDING TAXES

No shares of Common Stock will be released or issued to you unless you have made
arrangements, acceptable to the Company, to pay any withholding taxes that may
be due as a result of the lapse of the forfeiture restrictions. In accordance
with the Plan, the Company is authorized to withhold from this Award the amount
(in cash, shares of Common Stock, other securities, or other Awards) of
withholding taxes with respect to this Award that may be due as a result of the
lapse of forfeiture restrictions and to take such other action as may be
necessary in the opinion of the Company to satisfy statutory withholding
obligations for the payment of such taxes. The Fair Market Value of the shares
of Common Stock retained by the Company or surrendered by you shall be
determined in accordance with the Plan as of the date the tax obligation arises.
XI.
ADJUSTMENTS

In the event of a stock split, a stock dividend or a similar change in the
Common Stock, the number of shares of Restricted Stock that remain subject to
forfeiture will be adjusted accordingly.




--------------------------------------------------------------------------------




XII.
ELECTRONIC DELIVERY AND DISCLOSURE

The Company may deliver or disclose, as applicable, any documents related to
this Award granted under the Plan, future awards that may be granted under the
Plan, the prospectus related to the Plan, the Company’s annual reports or proxy
statements by electronic means or to request your consent to participate in the
Plan by electronic means. You hereby consent to receive such documents delivered
electronically or to retrieve such documents furnished electronically, as
applicable, and agree to participate in the Plan through any online or
electronic system established and maintained by the Company or another third
party designated by the Company.
XIII.
NO RIGHT TO CONTINUED SERVICE

This Award does not give you the right to continue in service with the Company
or Subsidiary in any capacity. The Company or Subsidiary reserves the right to
terminate your services at any time, with or without cause, subject to any
employment agreement or other contract. In the event of a conflict between the
terms of this Award and an employment agreement, if any, the terms of the
employment agreement control.
XIV.
APPLICABLE LAW

This Award will be interpreted and enforced under the laws of the Commonwealth
of Pennsylvania, without regard to its choice of law provisions.
XV.
CODE SECTION 409A COMPLIANCE

To the extent the Committee determines that the Award granted under this
Agreement is subject to Section 409A of the Code and fails to comply with the
requirements of such Section, the Committee reserves the right to amend,
terminate or replace this Award in order to cause the Award to either not be
subject to Section 409A of the Code or comply with the applicable provisions.
XVI.
ENTIRE AGREEMENT/AMENDMENT

The text of the Plan is incorporated in this Award by reference.
This Award and the Plan constitute the entire understanding between you and the
Company regarding this Award. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Award may be amended in a way that is
adverse to you or your beneficiaries only by another written agreement, signed
by both parties, otherwise, the rights of the Board or Grantor as set forth in
the Plan control as to any modification, alteration or amendment of this Award.
 
PENN NATIONAL GAMING, INC.
 
 
 
 









